Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant’s amendment filed December 20, 2021 in reply to the Non-final Office Action mailed August 20, 2021. Claims 1 and 4-7 have been amended; and no claims have been canceled or newly added. Claims 8-15 have been withdrawn. Claims 1-7 are currently under examination. 
Withdrawal of Prior Claim Rejections - 35 USC § 103
Neither Bretler nor Chakrabortty et al. explicitly disclose “3-neopentylpyridine”. Therefore, in view of the present amendment, the 35 USC 103 rejection presented in the Non-final Office Action mailed August 20, 2021 is hereby withdrawn. Upon further search and consideration, however, new prior art has been procured, and a new grounds of rejection has been formulated that addresses the present claim limitations, and is presented herein below as a new grounds of rejection, which new grounds of rejection is necessitated by the present amendment. 
Priority
Acknowledgment is made of Applicant's claim for foreign priority to European Patent Application No. EP16186681.9, filed in the European Patent Office on August 31, 2016. It is noted, however, that applicant has not filed a certified copy of the said European Patent Application as required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following:
1. Claim 1 contains instances of improper Markush format. A proper Markush claim has the general format “selected from the group consisting of A, B, C, D, and E” not selected from the group consisting of: i) A and B selected from the group consisting of U and V, and ii) C and D selected from the group consisting of W and X, and iii) E 
2. There should be a semicolon rather than a comma between “4-methoxybenzaldehyde” and “wherein”.
3. The bacterial species “C. xerosis”, “S. aureus”, and “E. coli” should be italicized.   
Appropriate correction is required.
NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bretler (U.S. Patent Application Pub. No. 2005/0049301), in view of Snowden et al. (U.S. Patent No. 5,569,660).
Applicant Claims
Applicant’s elected subject matter is directed to a composition comprising i) 75-300 ppm nona-2,6-dien-1-ol, ii) 75-150 ppm 3-neopentylpyridine, and iii) a carrier. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Bretler discloses a perfumed composition, having antimicrobial activity against e.g. S. aureus and E. coli, comprising i) (2E,6Z)-2,6-nonadien-1-ol (i.e.  nona-2,6-dien-1-ol), ii) another perfume ingredient known in the art of perfumery, and iii) a carrier; wherein the effective amount of the (2E,6Z)-2,6-nonadien-1-ol is about 250-1000 µg/ml 
Snowdon et al. disclose a perfumed composition comprising 3-(2,2-dimethylpropyl) pyridine (i.e. 3-neopentylpyridine) as a perfume ingredient, and a carrier, wherein 3-(2,2-dimethylpropyl) pyridine at very high dilution can reveal itself as a desirable odor e.g. with fruity-fresh type notes, and that the skilled artisan would be able to optimize the concentration for the desired effect in the specific product to be perfumed (i.e. the nature of the product as well as that of the other co-ingredients) (see e.g. abstract; Col. 1, lines 12-20, 30-35; Col. 2, lines 5-33, 45-47). 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Bretler does not explicitly disclose that the composition contains 3-neopentylpyridine. This deficiency is cured by the teachings of Snowdon et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Bretler and Snowdon et al., outlined supra, to devise Applicant’s presently claimed composition. 
Bretler discloses a perfumed composition, having antimicrobial activity against e.g. S. aureus and E. coli, comprising (2E,6Z)-2,6-nonadien-1-ol (i.e.  nona-2,6-dien-1-ol), and a carrier; wherein the antimicrobial effective amount of the (2E,6Z)-2,6-nonadien-1-ol is about 250-1000 µg/ml (i.e. about 250 ppm to 1000 ppm), wherein the composition can further contain another perfume ingredient known in the art of S. aureus and E. coli (see paragraqh 0002, 0007-0008), and since Snowdon et al. disclose that 3-(2,2-dimethylpropyl) pyridine (i.e. 3-neopentylpyridine) is a perfume ingredient, which, at very high dilution, can reveal itself as a desirable odor e.g. with fruity-fresh type notes, and that the skilled artisan would be able to optimize the concentration for the desired effect in the specific product to be perfumed (i.e. the nature of the product as well as that of the other co-ingredients), one of ordinary skill in the art would thus be motivated to test 3-(2,2-dimethylpropyl) pyridine (i.e. 3-neopentylpyridine) for antimicrobial activity against S. aureus and E. coli according to the method of Bretler, and upon ascertaining the antimicrobial activity, to incorporate 3-(2,2-dimethylpropyl) pyridine (i.e. 3-neopentylpyridine) as a perfume ingredient in the Bretler composition, optimizing the very diluted concentration to achieve both the desired fresh-fruity notes as well as the desired antimicrobial effect in the context of the Bretler composition containing (2E,6Z)-2,6-nonadien-1-ol.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of 
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/DAVID BROWE/Primary Examiner, Art Unit 1617